Case 20-12141-mdc        Doc 42   Filed 09/22/20 Entered 09/23/20 06:55:40    Desc Main
                                  Document     Page 1 of 3


NAHRGANG & ASSOCIATES, P.C.
BY: MATTHEW R. NAHRGANG, ESQUIRE
ATTY. I.D.: 60051
35 Evansburg Road
Collegeville, PA 19426
(610)489-3041
E-Mail mnahrgang@verizon.net

                  UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF PENNSYLVANIA
                                        :
IN RE: Arthur Herring, III              : NO. 20-12141
               Debtor                   :
                                        : CHAPTER 7


  MOTION FOR EXPEDITED HEARING ON MOTION OF MATTHEW R. NAHRGANG,
            ESQUIRE, TO WITHDRAW AS COUNSEL FOR DEBTOR

      1.     On or about April 28, 2020, Debtor filed a petition

for relief under Chapter 7 of the Bankruptcy Code.

      2.     On     or    about     September     17,   2020,   Debtor,      pro   se,

without Movants knowledge or advice, filed document No 15 in the

Adversary Case indexed 20-180.                  Prior to Movants engagement as

counsel to Debtor, Debtor consistently disagreed with Movants

advice and handling of matters.                  Despite that, Debtor retained

Movant     for    this     case    with   Movants   understanding      that    Debtor

would      accept    and     heed     Movants    advice    regarding    the     case.

Unfortunately, those disputes persisted post filing.                          Despite

that, Debtor once again retained Movant to represent him in the

Adversary case.          Once again, the disputes persisted.

      3.     Movant submits the Motion should be granted for the

following reasons:

             a.      Debtor apparently desires to be pro se in this
case as he acted without Movant’s knowledge or advice in filing
Case 20-12141-mdc     Doc 42   Filed 09/22/20 Entered 09/23/20 06:55:40       Desc Main
                               Document     Page 2 of 3



Document 15;

             b.     During the entire course of the representation,

Debtor      disagreed      with     Movant     on    nearly     all      advice    and

explanations of procedures and law given by Movant;

             c.     Debtor     is    engaging       in    conduct      that     Movant

believes is repugnant;

             d.     Movant     requested     Debtor      authorization     by     phone

and email to withdraw Document 15 or Movant would file a Motion
to Withdraw as counsel.           Debtor has not communicated with Movant

since the September 17, 2020, filing, once again indicating his

desire to be pro se.

       4.    Movant       respectfully     submits       this   Motion    should    be

heard on an expedited basis for the following reasons:

             a.     On or about June, 2020, an Adversary Complaint

was filed against the Debtor, a Motion for Summary Judgment has

been   taken      under    advisement,       and    deadlines    are     approaching

pursuant to this Honorable Courts Pretrial Order.                      Plaintiff in

that case does not consent to an extension of those deadlines,

but does consent to Movants Withdrawal;

             b.     a second 341 meeting is scheduled for Thursday,

September 24, 2020, and while Movant requested that the same be

postponed, if it is to occur, the same will likely take place

before this matter can be heard in the ordinary course.

             c.     This Honorable Court could render a decision on

the pending MSJ before this matter can be heard in the ordinary
course, which decision will likely require action on the part of

Debtor who is currently represented, but apparently wants to be
Case 20-12141-mdc   Doc 42   Filed 09/22/20 Entered 09/23/20 06:55:40   Desc Main
                             Document     Page 3 of 3



pro se.

      WHEREFORE,    Movant    respectfully     requests    that    this   Court

enter an Order granting the Motion for an Expedited Hearing

and Movants Motion to Withdraw as Counsel to Debtor.



                                           Respectfully submitted,
                                           /s/Matthew R. Nahrgang

                                           Matthew R. Nahrgang,
                                           Attorney for Movant
